Bland, P. J.
Plaintiff by bill in equity seeks to have annulled a marriage contract between himself and Lizzie Chapline, which was celebrated on June 10, 1879, in the county of St. Louis, state of Missouri, on the ground that the said Lizzie was insane at the time of the marriage, and that she has been continuously insane since said marriage, and at all times incapable of entering into a contract of marriage, or of fulfilling marital obligations. The plaintiff further stated that on pi’oeeedings had before the probate court of the city of St. Louis, which were instituted by her brother, Isaac H. Stone, the said Lizzie was on December 10, 1897, adjudged insane, and that Isaac B. Stone was duly appointed her guardian, and is now acting as such.
The answer of the guardian, Isaac B. Stone, admitted that the said Lizzie had been found insane as *527stated in the petition, and that he was acting as her guardian. As to other allegations of the petition, he said he had not sufficient knowledge or information to form a belief. A hearing, was had before the court, who after hearing all the evidence, dismissed the petition. Plaintiff in due time filed a motion for rehearing, which was overruled, whereupon he appealed.
Plaintiff introduced the following witness, who testified in substance as follows: Isaac H. Stone said he was sixty-two years old, and the brother of Lizzie Chapline, who was about forty-five years of age; that Lizzie was not of sound mind at or before the time of the marriage; that she had been of unsound mind all her life, and was incapable of realizing the duties and responsibilities of married life; that her mind was that of an infant, knew nothing except obedience; was not possessed of- sufficient mentality to understand business affairs or the nature of a contract, and that her mental condition was well known to her family; that she did many things mechanically about the house, but did them by imitation and could not reason from cause to effect; that her mental condition had continued about the same until about five years before the trial, when it became much worse, and has continued worse.
R. M. Kerley testified that he was a physician; had known Lizzie for some time previous to her marriage and was present at the marriage; that at the time of her marriage and since her mental condition was simply idiotic, had a mind like that of a child three or four yeai’S old; that her mind did not grow and develop with the growth of her body; was not at all capable of understanding the nature of a marriage contract at the time she was married, and that her mental condition had been the same since he first' knew her, but he had not seen much of her of late years.
Isaac B. Stone testified that Lizzie Chapline was *528his aunt, that he had known her ever since he could remember; that her power of comprehension was bad, she did what she saw others do, followed the example of others; does not seem to understand when you tell her anything; does not grasp an idea when you explain anything to her; you have to explain things to her as you would to a child, and had been in that condition as long as he had known her; that he was the guardian of Lizzie; that Chapline and his wife lived about thirteen years at his grandfather’s and several years by themselves after that; that she kept house during this time for plaintiff, and was neat about her person as far as he knew.
Plaintiff’s testimony, as to the mental condition of Lizzie, was corroborative of that of the other witnesses. He further testified that he did not know of her mental condition when he married her, although he had known her for several years, but had not been much in her company, and never in her company alone; that she was hard of hearing and he attributed her seeming “oddities” to that; that he wanted a home, proposed to Lizzie and was accepted; that no child was ever bom of the marriage; that she did not perform the marriage relations of a wife; that he had always provided for her and had secured her a monthly income of $40 during her natural life.
Mr. McEntire, attorney for the defendant, read in substance the following statement to the court: “That the plaintiff in this case had filed a suit against defendant Chapline in the St. Louis circuit court to obtain a divorce; then defendant, Isaac H. Stone, consulted Mr. McEntire and an application was made to the probate court for a guardian for defendant Chapline. Mr. Stone informed Mr. McEntire that defendant had been of unsound mind for many years and was at the time of the attempted contract of marriage. Proceedings *529were had in the probate court before a jury and defendant Chapline was declared of unsound mind and then it was that this suit to annul the marriage was instituted; the members of Chapline’s family do not care to make any opposition to this proceeding; every member of defendant’s family is aware of this proceeding ; that the deposition read is the deposition of her own brother; her guardian is present in court and also a physician who knew her from the very beginning; plaintiff has made provision for the support of defendant, that is to say, to pay her forty dollars ($40) a month during the rest of her life, the payment being secured by lien upon real estate.”
No evidence was offered by defendant. The case is one in equity, and it should be reviewed and considered de novo by this court. Benne v. Schnecko,100 Mo. loc. cit. 258; McElroy v. Maxwell, 110 Mo. loc. cit. 308. Section 6840, Eevised Statutes of 1889, enacts that “Marriage is considered in law as a civil contract, to which the consent of the parties capable in law of contracting is essential.” The consent of the parties is essential to the validity of all contracts. Any defect of capability to enter into a contract, as want of sufficient mind and memory to understand and comprehend the nature and terms of the contract, will invalidate the contract. There must be a meeting of minds of the parties to make any contract. Barton v. Hunter, 59 Mo. App. 610; Robinson & Farrell v. Estes, 53 Mo. App. 582; Green v. Cole, 103 Mo. 70. Marriage being a civil contract is not excepted from the rule, but like any other contract, to make it valid, the contracting parties must have capacity to make it. Turner v. Meyers, 1 Hagg. Con. R. 416; Wagmire v. Jetmore, 22 Ohio St. loc. cit. 273; True v. Ranney, 21 N. H. loc. cit. 83; Londonderry v. Chester, 2 N. H. *530278; Clark v. Clark, 10 N. H. 382; Weightman v. Weightman, 4 John. Ch. 343; Crump v. Morgan, 3 Ired Ed. (N. C.) 91; Bell, Adm’r, v. Bennett, 73 Ga. loc. cit. 786; Poster, Adm’r, v. Means, 1 Spear’s Eq. (S. C.) 569; 2 Kent Com. 76; 1 Bl. Com. 434.
Prom the evidence there is no room to doubt that Lizzie Chapline was at no time in her life possessed of sufficient mind and memory to comprehend the nature and obligations of the marital relation, or of sufficient mental capacity to make any contract whatever. She was an idiot — nothing more or less, according to the testimony. Idiots and lunatics have never been considered as capable of making binding contracts. The strange features in this case are that the plaintiff did not discover this idiocy before he married her, and, stranger-still, that the members of her family stood by and saw the marriage ceremony performed without objection, and astoundingly strange that the plaintiff lived with her for so many years, after the discovery of her mental deficiency and under the circumstances he relates; but all this does not make that valid which in the beginning was invalid; in other words plaintiff is not estopped by his conduct to plead the invalidity of the contract, for nothing has intervened since the marriage to validate it; the rights of the parties are the same to-day as they were on the day the marriage was celebrated. The trial court seems to have been controlled in its opinion by the opinion of Judge Hayden in Slais v. Slais, 9 Mo. App. 96. In that case the husband had been first divorced from his wife, afterward remarried her and then sought to annul the marriage on account of the insanity of the wife. The court, in that case, says that the insanity of the wife seems to have been an afterthought.” In this case Chapline first brought a suit for divorce, which he promptly dismissed on the suggestion- that proceedings would be taken to declare *531his wife insane and have a guardian appointed. After his wife was declared insane a guardian was appointed, and he immediately instituted this suit. There is nothing in the record to indicate that the insanity of his wife was “cm afterthought” on the part of the plaintiff. On the contrary, her insanity was established beyond all reasonable doubt. Idiocy was and had been during all her life her normal condition. The plaintiff says, and we have ño doubt truthfully, that he bore with her in that condition because he thought he had “got into it,” to use his words, “and would make the best of it he could,” and that he dreaded notoriety.” His conduct, so far as the evidence discloses, shows him to have acted patiently and with long suffering, and that his conduct towards his unfortunate wife has been manly and honorable. We think he is clearly entitled to the relief he prays for, and reverse the judgment with directions to the circuit court to enter a decree setting aside and annulling the marriage between him and Lizzie Chapline on account of the insanity of the said Lizzie at the time the marriage was celebrated.
Judge Bond concurs; Judge Biggs dissents;